Filed 7/2/13 P. v. Morrison CA4/1
                             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                        DIVISION ONE

                                                STATE OF CALIFORNIA

THE PEOPLE,                                                           D062862

         Plaintiff and Respondent,

         v.                                                           (Super. Ct. No. SCD241913)

ZIMBALIST EUGENE MORRISON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne K.

Moring, Judge. Affirmed.



         Sheila Quinlan, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, William M. Wood, Meagan Beale and

Marilyn L. George, Deputy Attorneys General, for Plaintiff and Respondent.

         In July 2012, Zimbalist Eugene Morrison stole two bottles of vodka from a grocery

store. He pled guilty to petty theft with prior theft convictions (Pen. Code, §§ 484, 666) and

admitted having suffered a strike conviction (Pen. Code, § 667 subds. (b)-(i)) and having
served a prior prison term (Pen. Code, § 667.5, subd. (b)). In August, the court dismissed the

prison prior and sentenced Morrison to 32 months in prison (twice the lower term). The court

imposed a $154 criminal justice administration fee (booking fee) pursuant to Government

Code, section 29550.1.1 Morrison appeals, contending that imposition of the section 29550.1

booking fee violates the equal protection clause because that section does not require a finding

of ability to pay, unlike the booking fees set forth in sections 29550 and 29550.2, and there is

no rational basis for distinguishing section 29550.1 from the latter two sections.

       Morrison did not object in the trial court to the imposition of the booking fee. He has

thus forfeited his right to challenge the fee on appeal. (People v. McCullough (2013) 56

Cal.4th 589, 593.)

       Morrison requests that we exercise our discretion to consider the merits of the equal

protection issue. (People v. McCullough, supra, 56 Cal.4th at p. 593.) We decline to do so.

                                         DISPOSITION

       The judgment is affirmed.


                                                                                      AARON, J.

WE CONCUR:



MCCONNELL, P. J.



IRION, J.



1      All further statutory references are to the Government Code.
                                                 2